Citation Nr: 0801007	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-30 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for cervical 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1982 to 
October 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's cervical headaches are diagnosed under 
Diagnostic Codes 8199-8100.  Diagnostic Code "8199" 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.124a.  See 
38 C.F.R.        § 4.27.  In this case, the cervical 
headaches are rated as analogous to migraine headaches.  

The Board notes that a March 2004 VA examination report 
reflects a diagnosis of migraine headaches, but does not 
indicate the severity or frequency of attacks.  VA treatment 
records reflect complaints of chronic migraine headaches 
triggered by neck pain.  Under Diagnostic Code 8100 
pertaining to migraine headache, higher evaluations are 
warranted for prostrating attacks, depending on frequency.  
There is insufficient evidence included in the record to 
determine the degree of impairment due to cervical headaches 
and their frequency.  38 C.F.R. § 3.159 (2007).  In light of 
the above, the Board concludes that the veteran should be 
provided another VA examination for the purpose of rating the 
severity and frequency of the veteran's cervical headaches.

Finally, the veteran's claim for TDIU is impacted by the 
outcome of his claim for an increased rating for cervical 
headaches, and therefore, the TDIU claim is inextricably 
intertwined with the increased ratings claims.  The United 
States Court of Appeals for Veterans Claims has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the TDIU claim is "inextricably intertwined" 
with the increased ratings claim, the TDIU claim must also be 
remanded to the AOJ in accordance with the holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the appellant 
for a VA neurological examination to 
determine the degree of impairment due to 
cervical headaches.  The claims file and a 
copy of this REMAND must be made available 
to the examiner prior to the requested 
examination, and the examiner should 
indicate that the claims file was reviewed 
in conjunction with the examination.  All 
necessary tests should be performed.  The 
AOJ should request that the examiner 
provide an opinion as to whether the 
appellant's cervical headaches are 
prostrating in nature, and if so, whether 
the prostrating attacks have occurred on 
average once in 2 months over the last 
several months, occurred on an average of 
once a month over the last several months, 
or occur very frequently with completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  A complete rationale 
should accompany all opinions provided.   

2. Following the above, the AOJ should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



